UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-4095


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

KENDRICK DAVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:15-cr-00075-H-1)


Submitted:   September 29, 2016             Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kendrick Davis pled guilty to distribution of Fentanyl, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012), and was

sentenced at the bottom of his advisory Sentencing Guidelines

range to 151 months’ imprisonment.             On appeal, counsel for Davis

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),   asserting     that    there    are     no    meritorious        issues    for

appeal and acknowledging Davis’ waiver of appellate rights but

questioning     whether        the    district         court’s         sentence     was

substantively     reasonable.         Davis      has       not   filed    a   pro     se

supplemental brief despite notice of his right to do so.                             The

Government has moved to dismiss the appeal as barred by the

appellate waiver included in Davis’ plea agreement.

     Pursuant to a plea agreement, a defendant may waive his

appellate rights under 18 U.S.C. § 3742 (2012).                        United States

v. Archie, 771 F.3d 217, 221 (4th Cir. 2014), cert. denied, 135

S. Ct. 1579 (2015).            A waiver will preclude an appeal of “a

specific issue if . . . the waiver is valid and the issue being

appealed is within the scope of the waiver.”                     Id.   A defendant’s

waiver    is    valid     if     he     agreed        to    it     “knowingly       and

intelligently.”       United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).        Whether a defendant validly waived his right

to appeal is a question of law that we review de novo.                            United

States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).
                                         2
     Upon review of the plea agreement and the transcript of the

Fed. R. Crim. P. 11 hearing, we conclude that Davis knowingly

and voluntarily waived his right to appeal his conviction and

sentence.       The sentencing claim raised on appeal clearly falls

within the scope of this broad waiver.                 We have reviewed the

entire    record   in   accordance    with   Anders     and   have   found   no

meritorious issues for appeal outside the scope of the waiver.

Therefore, we grant the motion to dismiss and dismiss Davis’

appeal.

     This court requires that counsel inform Davis, in writing,

of his right to petition the Supreme Court of the United States

for further review. If Davis requests that such a petition be

filed,    but    counsel   believes       that   the    petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy of the motion was served on Davis.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                                     DISMISSED




                                      3